Filed 2/18/15 P. v. Thompson CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258931

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA130147)
         v.

OMAR DAGRIAN THOMPSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura R.
Walton, Judge. Affirmed.


         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       After the trial court denied his motion to suppress evidence, defendant Omar
Dagrian Thompson pled no contest to one count of sale or transportation of marijuana.
On appeal, defendant’s counsel filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 stating that no arguable issue exists. We have reviewed the entire record and
find no arguable issue. We affirm the judgment.
                              FACTS AND PROCEDURE
       Defendant was charged with one count of transportation or selling marijuana
(Health & Saf. Code, § 11360, subd. (a)) and one count of possession of marijuana for
sale (Health & Saf. Code, § 11359). Defendant sought to suppress evidence of marijuana
found in the trunk of his vehicle arguing that defendant was unlawfully stopped and that
he was in custody at the time officers asked him without Miranda warnings if he had
anything illegal in his vehicle. (Miranda v. Arizona (1966) 384 U.S. 436.)
       At the hearing on defendant’s motion to suppress evidence, Officer Joshua Wells
and Detective Ryan Layaye testified. Officer Wells followed defendant when he left a
house that had been under surveillance. Officer Wells observed defendant speed and
change lanes unsafely and without signaling. Officer Wells asked Detective Layaye to
conduct a traffic stop. Detective Layaye also observed defendant’s vehicle speeding.
       Detective Layaye activated his lights and defendant pulled to the side of the road.
Detective Layaye asked defendant to exit the vehicle. Detective Layaye did not have a
weapon in his hand. Defendant was not handcuffed. Detective Layaye asked defendant
if there was anything illegal in the vehicle, and defendant responded that he had 20
pounds of marijuana. After defendant said he had 20 pounds of marijuana in his trunk,
Detective Layaye placed him in handcuffs.
       Officer Wells walked to the trunk of defendant’s vehicle, smelled marijuana,
opened the trunk, and found a bag containing marijuana.
       Following the hearing, the court denied defendant’s motion to suppress, and
defendant pled no contest to one count of offering to sell or transport marijuana.
Imposition of sentence was suspended, and defendant was placed on probation.



                                             2
                                     DISCUSSION
       The court appointed counsel to represent defendant. Counsel filed a brief pursuant
to People v. Wende, supra, 25 Cal. 3d 436 identifying no issues. Defendant did not file a
supplemental brief. We have reviewed the entire record and find no arguable issue on
appeal and are satisfied that defendant’s attorney has fully complied with the
responsibilities of counsel. (Smith v. Robbins (2000) 528 U.S. 259, 278; see also People
v. Kelly (2006) 40 Cal. 4th 106, 111; People v. Wende, supra, at p. 441.)
                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.




                                             3